Citation Nr: 0916821	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a duodenal 
ulcer.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to June 
1974.  The Veteran also served in the Navy Reserves for an 
unverified period of time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in August 
2006 when it was remanded for additional evidentiary 
development.  A claim of entitlement to service connection 
for a skin disability was also before the Board in 2006 which 
was also remanded for additional evidentiary development.  In 
February 2009, the RO granted service connection for the skin 
disability which was a complete grant of the benefit sought.  
The issue is no longer in appellate status.  


FINDING OF FACT

There is no competent evidence documenting the current 
existence of a duodenal ulcer or residuals of a duodenal 
ulcer.  


CONCLUSION OF LAW

Residuals of a duodenal ulcer were not incurred in or 
aggravated by the Veteran's active duty service nor may a 
duodenal ulcer be presumed to have been incurred or 
aggravated therein.  §§ 1110, 1112, 1113, 1137, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.351 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability on appeal.  
Specifically, the discussions in May 2004, April 2006 and 
March 2007 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
service connection for residuals of a duodenal ulcer.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim, followed by readjudication of the claim and the 
issuance of a supplemental statement of the case.  The 
Veteran has had the chance to submit evidence in response to 
the VCAA letters.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the May 2004, April 2006 and March 
2007 VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issue on appeal in the April 
2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Attempts were made to provide the Veteran with 
an appropriate VA examination.  A VA examination was 
conducted in May 2007 to determine the extent and etiology of 
any gastrointestinal disorder found on examination.  The 
examiner who conducted the May 2007 VA examination determined 
that additional testing was necessary in order to answer the 
question posed.  The Veteran has informed VA that he desired 
to have the additional testing to be conducted by his private 
health care provider.  In September 2008, VA requested the 
Veteran to identify his private health care provider so that 
it could obtain outstanding treatment records, including a 
copy of an upper gastrointestinal examination, if one was 
conducted.  The Veteran was provided with a release to obtain 
this evidence.  The Veteran has never responded to this 
request.  In February 2009, the Veteran's representative 
indicated that the Veteran did not have an further evidence 
to submit in support of the claim.  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Analysis

In March 2004, the Veteran submitted a claim of entitlement 
to service connection for a duodenal ulcer.  He indicated 
that the disability began in 1970 and he had been receiving 
treatment from a private physician from 1970 to the present 
for the disability.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   Holton v. Shinseki, No. 2008-7081 (Fed. Cir. 
Mar. 5, 2009).

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as a duodenal ulcer, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In the current case, there is evidence of record documenting 
complaints of gastrointestinal problems during active duty.  
Clinical evaluation of the abdomen and viscera was determined 
to be normal at the time of the August 1970 enlistment 
examination.  It was noted that the Veteran claimed the 
presence of a peptic ulcer which was not documented.   

On a Report of Medical History which was completed in August 
1970, the Veteran denied having or ever having had frequent 
indigestion or stomach or intestinal trouble.  The document 
was annotated to indicate that that the Veteran had been 
treated for an upset stomach.  It was noted that the stomach 
problem was an ulcer which was not documented.  

In January 1972, the Veteran sought treatment for stomach 
cramps which had been present for three days.  The Veteran 
reported he had a past history of ulcers.  

There were intermittent complaints in the service treatment 
records of epigastric problems such as nausea and vomiting 
but a diagnosis of duodenal ulcer was not made.  Fellow 
sailors were questioned at one time and none of them had 
witnessed the Veteran vomiting.  

Clinical evaluation of the abdomen and viscera was determined 
to be normal at the time of a June 1972 service examination.  
The Veteran completed a Report of Medical History in June 
1972 wherein he indicated that he had or had had frequent 
indigestion and stomach, liver or intestinal trouble.  It was 
written that a private physician treated him for an ulcer 
problem which apparently had improved.  

Clinical evaluation of the abdomen and viscera was determined 
to be normal at the time of the June 1974 service separation 
examination.  

At the time of a December 1974 service examination, clinical 
evaluation of the abdomen and viscera was abnormal.  It was 
noted that moderate epigastric tenderness was present and a 
history of a duodenal ulcer was noted.  

A January 1975 note from a private physician indicates that 
the Veteran had a duodenal ulcer.  

In February 1975, a clinical record was completed which 
indicated that an upper gastrointestinal examination resulted 
in a finding of a duodenal ulcer.  

A medical record generated in March 1975 during the Veteran's 
Reserve service indicates the Veteran reported that he was 
under the care of a private physician for an ulcer.  

In March 1975, it was written that the military had 
difficulty getting information from the Veteran's private 
physician regarding the treatment for an ulcer.  It was noted 
that a document from the private physician referenced an 
upper gastrointestinal series demonstrating a duodenal ulcer.  
It was further noted, however, that the Veteran reported that 
he only had had an upper gastrointestinal series in 1970.  
The Veteran was unemployed and it was written that it would 
be a financial hardship for him to obtain a gastrointestinal 
examination.  In March 1975, the Veteran denied epigastric 
tenderness and he was not taking any medication.  The 
pertinent diagnosis was moderate epigastric tenderness in 
December 1974 which was not present in March 1975.  

In April 1975, the Veteran was found to not be physically 
qualified for retention in the service by reason of a 
duodenal ulcer.  

The Board notes that there is evidence of the presence of an 
ulcer within one year of discharge which could allow for the 
grant of service connection on a presumptive basis.  The 
Board finds, however, that the medical evidence supporting a 
diagnosis of a duodenal ulcer is based on a single note from 
a private physician and the Veteran's own allegations.  The 
Navy attempted to obtain supporting medical evidence from the 
private physician upon which the diagnosis of a duodenal 
ulcer was based but this was not forthcoming and it was noted 
that both the Veteran and the physician were less than 
helpful.  There was a discrepancy between when an actual 
upper gastrointestinal series was conducted with the Veteran 
seeming to indicate that the testing was conducted prior to 
his active duty service.  No results of the testing were 
associated with the claims file.  The Board is not bound to 
accept an unsubstantiated diagnosis.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In sum, the weight to be accorded medical evidence 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  

While there is evidence of the presence of gastrointestinal 
complaints during active duty, the claim must be denied as 
the preponderance of the competent evidence of record does 
not support a finding that the Veteran currently experiences 
any residuals of a duodenal ulcer.  

The medical evidence of record which supports the Veteran's 
claim consists of a March 2004 statement from the Veteran's 
private physician, J.A.B., MD, wherein he wrote that the 
Veteran still suffered from gastritis/peptic ulcer disease.  
The bases for this determination, however, are entirely 
unclear.  The clinical records from the physician, dated from 
2003 to 2004 have been associated with the claims file.  
Significantly, the records are silent as to complaints of, 
diagnosis of or treatment for an ulcer.  The Board finds the 
March 2004 note should not be accorded any probative weight.  
There is no clinical evidence to support the physicians 
determination that the Veteran currently experiences a 
duodenal ulcer or residuals.  Miller v. West, 11 Vet. App. 
345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999), 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The only other evidence of record which indicates that the 
Veteran currently experiences a duodenal ulcer or residuals 
is the Veteran's own allegations.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example, a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Board finds the issue of whether the Veteran currently 
has a duodenal ulcer or residuals does not involve a simple 
diagnosis.  See Jandreau.  The claimant is not competent to 
provide more than simple medical observations.  He is not 
competent to provide diagnoses in this case nor is he 
competent to provide a complex medical opinion regarding the 
etiology of a gastrointestinal disorder.  See Barr.  The 
Veteran's opinion as to the current existence and etiology of 
a duodenal ulcer or residuals is without probative value.  

The Veteran has reported that he had been informed by health 
care professionals that he has a duodenal ulcer.  As to that 
contention, it must be noted that the Court has held that a 
lay person's statement about what a physician told him or 
her, i.e., "hearsay medical evidence," cannot constitute 
medical evidence, as "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

VA has attempted to determine if the Veteran currently 
experiences a duodenal ulcer or residuals of a duodenal ulcer 
which was incurred in or aggravated by his active duty 
service.  

A VA examination was conducted in July 2004.  The Veteran 
reported that he did not remember when his heartburn symptoms 
began but it might have been prior to entering service.  He 
reported that, while in service, the symptoms worsened and he 
took Tums for relief.  He denied seeking medical treatment 
but was released six months early due to it.  He reported he 
had an upper gastrointestinal series in the mid 1970's and 
was told that he had a duodenal ulcer.  He denied a history 
of gastrointestinal bleeds.  His symptoms were intermittent 
two to three times per week.  He denied food intolerance but 
certain medications increased the symptoms.  He denied 
vomiting, hematemesis, melena, diarrhea and constipation.  He 
also denied episodes of colic, distention and nausea.  

The examiner who conducted the July 2004 examination did not 
have access to the Veteran claims file in conjunction with 
the examination.  VA arranged to have another VA examination 
conducted during which the examiner would have access to the 
claims file.  

The most recent VA examination was conducted in May 2007.  
The examiner had access to and had reviewed the claims file 
in connection with the examination.  The Veteran reported 
that he had heartburn and an ulcer diagnosis prior to active 
service and the symptoms worsened during service.  He 
reported he took antacids during service.  There was no 
history of nausea, vomiting, hematemesis or melena.  The 
Veteran had gained 20 pounds over the last year.  There was 
no history of postgastrectomy syndrome or difficulty eating 
food.  There was no associated history of diarrhea, 
constipation or abdominal surgery.  At the time of the 
examination, the Veteran reported that he had not had 
epigastric discomfort for several months which he generally 
associated with the reported duodenal ulcer.  He did 
experience severe epigastric discomfort four to five times 
per year.  The examiner noted that the condition did not 
currently impair functional or daily activities of the 
Veteran and did not require restrictions or limitations.  The 
examiner noted that the service treatment records were 
inconsistent regarding the possibility that the Veteran had a 
duodenal ulcer or peptic ulcer during service.  The examiner 
wrote that the service treatment records support that the 
Veteran had a history of epigastric pain prior to and during 
active duty but there was a significant discrepancy regarding 
the etiology of the pain.  This discrepancy was based on 
reports from his treating physician stating that he had a 
duodenal ulcer without documentation of any abnormal test 
results and one report that documents no such abnormality was 
present.  The examiner noted that an upper gastrointestinal 
series was ordered to determine if there is radiologic 
evidence of the Veteran currently having a duodenal ulcer or 
similar gastrointestinal abnormality.  The examiner opined 
that the available evidence was insufficient to determine if 
there was a causal link between the current symptomatology 
and active duty without resorting to speculation.  The 
examiner wrote that, if the Veteran completes the upper 
gastrointestinal series and a duodenal ulcer or similar 
condition is demonstrated currently, then it would be as 
likely as not that a similar condition was present during 
active duty.  If no such abnormality was demonstrated, 
further evaluation with a barium swallow could be considered 
to evaluate for possible gastroesophageal reflux, which he 
may also possibly have had during service.  

Unfortunately, in August 2008, the Veteran informed VA that 
he had an outside physician and preferred to have all 
additional gastrointestinal testing conducted at the private 
facility and not at VA.  The examiner who conducted the May 
2007 VA examination wrote that, until the Veteran agrees to 
have the GI workup, a duodenal ulcer could not be diagnosed 
due to insufficient evidence.  

VA sent a letter to the Veteran in September 2008 requesting 
that he complete a medical release to allow VA to obtain the 
records from the private physician including the results of 
any upper gastrointestinal series.  The Veteran was also 
instructed to inform VA if no gastrointestinal series was 
completed.  The Veteran failed to respond to this letter in 
any way.  In February 2009, the Veteran's representative 
wrote that there was no other information or evidence to 
submit in support of the claim.  

The Board finds that there is no competent evidence of record 
documenting the current existence of a duodenal ulcer or 
residuals.  As noted above, the private physician's single 
note, which was unsupported by any clinical evidence, is 
insufficient to document the presence of a duodenal ulcer.  
VA attempted to determine if such a disability existed but 
the evidence of record was insufficient at the time of the VA 
examination to make a determination and the Veteran failed to 
cooperate with VA in subsequent attempts to document the 
disorder.  

While VA has a duty to assist the Veteran in substantiating 
his claim, that duty is not a one-way street. Woods v. Gober, 
14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA).

In the current case, the Board finds the evidence of record 
does not support a finding that the Veteran currently 
experiences a duodenal ulcer or residuals.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
residuals of a duodenal ulcer.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


